Citation Nr: 0523125	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  02-12 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied service connection for 
manic depression and tinnitus.  

The veteran limited his appeal to the issue of manic 
depression.  38 C.F.R. §§ 20.200, 20.201, 20.202 (2004).  The 
Board of Veterans' Appeals (Board) remanded the veteran's 
claim in December 2003 for further development.  Stegall v. 
West, 11  Vet. App. 268 (1998).  The development ordered has 
been completed to the extent possible and the claim has been 
returned for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran served during the Korean War and was engaged 
in combat with the enemy.  

2.  The veteran does not demonstrate symptoms which meet the 
criteria for diagnosis of post-traumatic stress disorder.  

3.  Competent medical evidence indicates the veteran's 
current dementia was of late onset and unrelated to his 
active service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder, have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

In March 2002, the RO informed the veteran of the provisions 
of the VCAA.  They notified him of the evidence necessary to 
support his claim and how VA could assist him in obtaining 
evidence.  In the subsequent August 2002 statement of the 
case, the RO explained what evidence was necessary to support 
his claim.  The RO sent letters to the veteran in September 
2002 and April 2004 apprising him of the status of his claim 
and what actions had been taken to assist him.  In June 2005, 
the veteran indicated he had no additional information which 
would support his claim.  He had submitted all information in 
his possession.  

The veteran's records from the Mountain Home VA have been 
obtained.  A VA psychiatric evaluations was conducted in 
April 2005.  The veteran has been furnished all the intended 
benefits of VCAA.  See generally Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304 (2004).  

Factual Background and Analysis.  During the veteran's active 
service he was treated for malaria at a VA hospital in August 
1951.  His treatment included chloroquin.  Shortly after his 
discharge from the hospital he began exhibiting overactive 
behavior.  Toxic psychosis was considered, but a diagnosis of 
manic depression was the final diagnosis.  The veteran was 
treated with electro-shock.  

Subsequently, there were no records of any diagnosis or 
treatment of a psychiatric disorder for more than fifty 
years.  His spouse, in an April 2002 statement, wrote that 
the veteran had started acting weird in October of 2001.  

In February 2002, a VA psychiatric screening found the 
veteran had few symptoms of PTSD and fell far short of 
meeting the criteria for a diagnosis of PTSD.  The veteran 
indicated he believed the 1951 psychiatric hospitalization 
was related to his malaria and may have been delirium.  The 
VA psychiatrist concluded the veteran's history did not 
suggest bipolar disorder.  

An August 2002 VA examination included diagnosis of an 
anxiety disorder.  The examiner stated the current anxiety 
disorder was unrelated to service.  Consistent with the 
earlier evaluation, the criteria for diagnosis of PTSD had 
not been met.  

August 2002 VA treatment records noted an impression of a 
depressive disorder, with pseudo-dementia in a Korean War 
Veteran.  The possibility the veteran suffered from symptoms 
such as nightmares, flashbacks and mood swings in the past 
was noted, but the VA examiner commented that it was not the 
focus of his current treatment.  

August 2002 records of hospitalization included diagnosis of 
PTSD and dementia.  September 2002 VA records noted the 
veteran had recently been hospitalized for a delusional 
episode involving irrational jealousy of his wife.  

An October 2002 VA examination to determine if the veteran 
had PTSD concluded it was not found.  The VA psychologist 
noted the veteran mentioned PTSD at various points in the 
record as a possible basis for service connection, but had 
admitted he was just "applying for whatever comes up."  

January 2005 VA records included diagnosis of both bipolar 
disorder and PTSD.  No evaluation was conducted and no 
symptoms attributable to either disorder were reported.  

A psychiatric consultation was ordered and conducted in 
February 2005.  It was noted the veteran had previously been 
screened for PTSD, but the criteria for diagnosis had not 
been met.  After reviewing the veteran's history and 
conducting an examination, the conclusion was the veteran had 
dementia, which it was suspected was of vascular origin.  

As ordered by the Board, a VA psychiatrist examined the 
veteran in April 2005.  The report of that examination 
includes a complete history, a summary of the medical history 
and the most complete psychiatric evaluation in the claims 
folder.  The VA psychiatrist concluded the veteran 
experienced some mild symptoms of PTSD, but did not meet the 
criteria for a diagnosis of PTSD.  Her diagnostic impression 
was the veteran had late onset dementia with behavioral 
disturbance, that was unrelated to active service.  As to 
whether the veteran had bipolar disorder, she concluded the 
manic episode was accounted for by toxic delirium.  She noted 
the absence of any subsequent history between 1951 and the 
present cognitive impairment.  In closing, she indicated she 
agreed with the evaluations of two previous psychiatrists.  
They all concluded the veteran complained of a few symptoms 
of PTSD, but fell far short of a diagnosis of PTSD.  The 
episode in 1951 could best be explained as a delirium 
incurred as a side effect of his anti-malaria drugs.  

Based on the evidence of record the Board has concluded the 
episode of mania in service did not represent the onset of a 
chronic psychiatric disorder.  Competent medical 
professionals have stated the current dementia is unrelated 
to the 1951 manic episode or to any other incident in 
service.  The criteria for a diagnosis of post-traumatic 
stress disorder have not been met.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  In this 
instance, the in-service mania is unrelated to the current 
dementia and the evidence does not support a current 
diagnosis of PTSD.  The Board has noted the veteran's 
contentions that his manic episode in service was related to 
his current impairment.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Therefore, service connection for an acquired psychiatric 
disorder, including PTSD, is not warranted.  


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


